tcmemo_2009_176 united_states tax_court rob and shirley tyson petitioners v commissioner of internal revenue respondent rs tyson and associates inc petitioner v commissioner of internal revenue respondent docket nos filed date kathryn e barnhill for petitioners catherine s tyson for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined the following deficiencies in and penalties on petitioners’ federal income taxes rob and shirley tyson docket no deficiency dollar_figure penalty sec_6662 dollar_figure rs tyson associates inc docket no deficiency dollar_figure penalty sec_6662 dollar_figure pursuant to a joint motion these cases have been consolidated for trial briefing and opinion the following issues remain for decision regarding whether rs tyson associates inc rs tyson is entitled to deductions claimed for alleged business_expenses whether rob and shirley tyson mr and mrs tyson are entitled to deductions claimed for alleged expenses on schedule e supplemental income and loss whether mr and mrs tyson received constructive dividends from rs tyson and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 mr and mrs tyson deducted on schedule e supplemental income and loss interest of dollar_figure and depreciation of dollar_figure for in their brief they did not file a reply brief they failed to address the disallowance of those deductions accordingly we conclude that they have abandoned these issues see 92_tc_661 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petitions mr and mrs tyson resided in oklahoma and rs tyson had its principal_place_of_business in oklahoma i rs tyson during rs tyson a c_corporation had two business activities tyson painting and a shaklee distributorship mr and mrs tyson each owned percent of the outstanding shares of rs tyson mrs tyson sold shaklee products on behalf of rs tyson mr and mrs tyson were not employees of rs tyson mr and mrs tyson reported dollar_figure of wages and salaries from southern hills baptist church on their return they reported no other wages or salaries on that return rs tyson did not report see chaney v commissioner tcmemo_2009_55 shaklee distributors sell nutritional and cleaning products from shaklee corp respondent concedes that mrs tyson conducted an active trade_or_business as a distributor of shaklee products it is unclear from the record whether mr and mrs tyson were independent contractors of rs tyson or worked for rs tyson in some other capacity any compensation to officers or salaries or wages to any employees for rs tyson deducted the following expenses on its form_1120 u s_corporation income_tax return expense rent of mr and mrs tyson’s home lease of equipment employee benefit program laundry travel meals and entertainment automobile amount dollar_figure big_number big_number big_number big_number big_number big_number respondent disallowed these deductions a rent of mr and mrs tyson’s home and equipment_leasing expense on schedule e mr and mrs tyson reported dollar_figure of rents received from rs tyson they reported that the dollar_figure consisted of dollar_figure for_the_use_of mr and mrs tyson’s home for shaklee business purposes and dollar_figure for the lease of office and painting equipment rs tyson deducted as a business_expense alleged rent of dollar_figure paid to mr and mrs tyson to lease mr and mrs tyson’s office equipment and painting equipment the record is silent as to what specific equipment was leased rs tyson deducted as a business_expense alleged rent of dollar_figure paid to mr and mrs tyson to lease space in mr and mrs tyson’s home rs tyson allegedly rented space in mr and mrs tyson’s home for dollar_figure per month mr and mrs tyson arrived at this rental amount after estimating the number of hours per month rs tyson would need to rent meeting space hours per month and after taking into account the hourly rates of local establishments that rented meeting space rooms by the hour the local marriott hotel and other places that rented meeting space rooms were called and mr and mrs tyson learned that the rates these establishments received for rental of meeting space rooms were between dollar_figure and dollar_figure per hour mr and mrs tyson decided that rs tyson should rent meeting space in their home at a cost of dollar_figure per hour petitioners claimed that mr and mrs tyson’s living room was the meeting room the dining room was where training and makeovers took place the kitchen was where mrs tyson made shaklee shakes and the bathroom by the office also was used for makeovers the dining room was where mr and mrs tyson ate dinner in a notice_of_deficiency issued to rs tyson respondent disallowed the total deductions of dollar_figure in a notice_of_deficiency issued to mr and mrs tyson respondent determined that the schedule e listed did not exist during the tax_year ended date decreased rents received by dollar_figure and increased constructive dividends received by dollar_figure b employee benefit program rs tyson deducted dollar_figure as employee benefit program expenses mr and mrs tyson each signed a document entitled corporate resolution establishing self-insured medical payment plan which established the employee benefit program of rs tyson the plan provided that rs tyson would pay or reimburse directly or indirectly certain medical and dental expenses of its employees the employee benefit program was intended to qualify as one under which payments to employees are excludable from their gross_income under sec_105 under the employee benefit program the medical and dental expenses to be paid or reimbursed would be those for which the employee was not compensated by insurance or otherwise and which would be treated as medical_expenses under sec_213 the amount that would be paid or reimbursed was limited to dollar_figure per person per calendar_year the employee benefit program covered reimbursements for medical or medical-related insurance medical or medical-related services life_insurance disability insurance dental or dental-related services and chiropractic or chiropractic-related services during rs tyson paid the following amounts dollar_figure for term life_insurance for mr tyson dollar_figure for term life_insurance for mrs tyson and dollar_figure to christian care medi-share for affordable biblical healthcare for mr and mrs tyson during rs tyson made reimbursements as follows dollar_figure to mr tyson for medical_expenses and dollar_figure to mrs tyson for medical_expenses c laundry expenses rs tyson deducted dollar_figure as laundry expenses rs tyson deducted the cost of laundering the uniforms that mr tyson used for painting to substantiate this expense petitioners submitted receipts and payments for the purchase of mr tyson’s painting uniforms including the purchase of shirts boots and socks and one check for dollar_figure that contained alter paint pants in the memo section of the check d travel_expenses rs tyson deducted dollar_figure as travel_expenses rs tyson deducted the cost of a trip by mr and mrs tyson to disneyland and a personal trip for mr and mrs tyson to branson missouri mr and mrs tyson took their son daughter-in-law and grandson with them on the trip to disneyland e meals and entertainment_expenses rs tyson deducted dollar_figure as meals and entertainment_expenses rs tyson deducted the cost of meals to celebrate mr and mrs tyson’s daughter’s graduation and mrs tyson’s birthday additionally rs tyson deducted the cost of numerous meals that mr and mrs tyson had with their family rs tyson also deducted the cost of a small number of meals with shaklee business clients to substantiate the meals and entertainment expense deductions petitioners submitted photocopies of receipts from restaurants the receipts contained notations identifying the persons who consumed the meals and indicating that the purpose of the meals regarded shaklee business such as discussing various shaklee products shaklee business plans and strategy shaklee business volume or the layout of shaklee advertisements f automobile expenses rs tyson deducted dollar_figure as automobile expenses to substantiate this expense rs tyson submitted a spreadsheet listing car charge and insurance a document from shaklee entitled bonus statement that listed car program activity rs tyson’s bank statements photocopies of toll receipts a spreadsheet for gas repairs insurance and lease etc gas receipts many of which are illegible and copies of insurance payment schedules rs tyson kept track of only the personal_use mileage of the automobiles ii mr and mrs tyson for mr and mrs tyson deducted the following expenses on their schedule e expense amount legal and professional fees dollar_figure insurance repair sec_982 taxes utilities big_number respondent disallowed these deductions a legal and professional fees mr and mrs tyson deducted legal and professional fees of dollar_figure for the record does not contain any information about this deduction b insurance repairs taxes and utility expenses mr and mrs tyson deducted insurance expenses of dollar_figure repair expenses of dollar_figure taxes of dollar_figure and utility expenses of dollar_figure these expenses arose from the alleged rental arrangement for their home the record does not contain any further information about these deductions c constructive dividends automobile purchase in date rs tyson paid dollar_figure to reliable toyota the dollar_figure was a deposit on a vehicle purchased for mr and mrs tyson mr and mrs tyson got a loan for the balance of the cost of the vehicle opinion the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a the taxpayer bears the burden of proving that he is entitled to the deduction claimed and this includes the burden of substantiation id 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business_expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 see also 383_us_687 the term necessary imposes only the minimal requirement that the expense be ‘appropriate and helpful’ for ‘the development of the taxpayer’s business quoting 290_us_111 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of the business involved whether an expense is ordinary is determined by time place and circumstance welch v petitioners have not established that they satisfied the requirements of sec_7491 accordingly the burden_of_proof does not shift to respondent helvering supra pincite respondent has not challenged the existence of a trade_or_business if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir rent of mr and mrs tyson’s home rs tyson deducted rental expenses for_the_use_of mr and mrs tyson’s home of dollar_figure for rs tyson claims that during it rented most of mr and mrs tyson’s home for shaklee business purposes supposedly mr and mrs tyson’s living room was the meeting room the dining room was where training and makeovers took place the kitchen was where mrs tyson made shaklee shakes and the bathroom by the office also in other words respondent concedes that both tyson painting and the shaklee distributorship were legitimate businesses carried on by rs tyson was used for makeovers the dining room was where mr and mrs tyson ate dinner a close relationship between a lessor and lessee requires a careful examination of the circumstances surrounding the arrangement to determine whether the payments are in fact for the rental of the property 84_tc_1 affd 791_f2d_781 9th cir there is a lack of proof of a bona_fide rental see chaney v commissioner tcmemo_2009_55 the amount claimed as rent was a guesstimate--both as to the cost and as to the amount of time rs tyson used the property the purported rental agreement has little reality beyond tax planning see id the purported rental was not at arm’s length and we disregard it for lack of economic_substance accordingly we sustain respondent’s determination on this issue employee benefit program rs tyson deducted employee benefit program expenses of dollar_figure for mr and mrs tyson each signed up for the employee benefit program offered by rs tyson the deductibility of employee_benefit_plan expenses generally requires proof in the first instance of an additionally mr and mrs tyson made personal_use of the alleged rented space furthermore we note that respondent reduced mr and mrs tyson’s rental income to zero in the notice_of_deficiency employer-employee relationship francis v commissioner tcmemo_2007_33 mr and mrs tyson reported dollar_figure of wages and salaries from southern hills baptist church on their return they reported no other wages or salaries on that return rs tyson did not report any compensation to officers or salaries or wages to any employees no evidence of an employment agreement was presented mr and mrs tyson were not employees of rs tyson see haeder v commissioner tcmemo_2001_7 accordingly we sustain respondent’s determination disallowing the employee_benefit_plan expense deduction laundry expenses rs tyson deducted laundry expenses of dollar_figure for this allegedly consisted of the cost of laundering the uniforms mr tyson painted in the evidence petitioners presented consisted of receipts and payments for the purchase of mr tyson’s painting uniforms including the purchase of shirts boots and socks petitioners also submitted one for dollar_figure with alter paint pants in the memo section of the check rs tyson must prove that the laundry expenses claimed for the year in issue were ordinary and necessary expenses sec_162 see deputy v du pont supra pincite deductibility under sec_162 is dependent upon the taxpayer’s establishing that an expense is normal usual or customary in the taxpayer’s trade_or_business see also sec_1_162-1 income_tax regs expenditures must be directly connected with or pertaining to the taxpayer’s trade_or_business in order to satisfy that burden in this instance rs tyson must establish that mr tyson was a bona_fide employee of rs tyson for the year in issue see haeder v commissioner supra see also 115_tc_43 neonatology contributed money to the neonatology plan for the benefit of mr mall mr mall was neither an employee of neonatology nor an individual who was eligible to participate in neonatology’s plan we conclude that these contributions served no business_purpose of neonatology and hence that they were not ordinary and necessary expenses paid to carry on neonatology’s business affd 299_f2d_221 3d cir love box co v commissioner tcmemo_1985_13 ‘before expenses will be considered ordinary and necessary under sec_162 it must be established that they bear a proximate and direct relationship to the taxpayer’s trade_or_business ’ quoting 51_tc_213 affd 418_f2d_91 7th cir affd 842_f2d_1213 10th cir mr tyson was not an employee of rs tyson accordingly these were not proper expenses of rs tyson and we sustain respondent’s determination disallowing the laundry expenses travel_expenses rs tyson deducted travel_expenses of dollar_figure for a deduction is allowed for ordinary and necessary traveling expenses while away from home in the pursuit of a trade_or_business sec_162 if a taxpayer travels to a destination at which he engages in both business and personal activities the traveling expenses to and from the destination are deductible only if the trip is related primarily to the taxpayer’s trade_or_business sec_1_162-2 income_tax regs if the trip is primarily personal the traveling expenses to and from the destination are not deductible id see also sec_262 in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses also must satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed the expenses to which sec_274 applies include among other things travel_expenses including meals_and_lodging while away from home sec_274 we may not use the cohan doctrine to estimate expenses covered by sec_274 see sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction attributable to travel a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of the travel the business_purpose of the expense and the business relationship to the taxpayer sec_274 flush language to meet the ‘adequate records’ requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date rs tyson deducted the cost of a family trip for mr and mrs tyson to disneyland and a personal trip for mr and mrs tyson to branson missouri as travel_expenses for traveling expenses to be deductible they must be in pursuit of the trade_or_business secs a income_tax regs sec_1_274-5t and c ii b temporary income_tax regs fed reg date provides that the taxpayer must record the business reason for the travel or the nature of the business benefit derived or expected to be derived on account of the travel unless the business_purpose is evident from the surrounding facts and circumstances rs tyson has not established how the cost of a family trip for mr and mrs tyson to disneyland and a personal trip for mr and mrs tyson to branson missouri were ordinary or necessary to its businesses furthermore rs tyson has failed to substantiate the claimed travel_expenses in accordance with sec_162 and sec_274 accordingly we sustain respondent’s determination on this issue meals and entertainment_expenses rs tyson deducted meals and entertainment_expenses of dollar_figure for sec_162 permits the deduction of food and beverage expenses if they are ordinary necessary and reasonable expenses_incurred by the taxpayer in its business no deduction is allowed with respect to personal living or family_expenses sec_262 in addition to satisfying the criteria for deductibility under sec_162 this category of expenses also must satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed this includes establishing the business_purpose of the expenditure or use and the business relationship to the taxpayer of the persons entertained see sec_1_274-5t and b temporary income_tax regs fed reg date sec_274 further restricts the deduction of business food and beverage expenses an expenditure must be directly related to the conduct of the taxpayer’s trade_or_business or associated with the active_conduct of the taxpayer’s trade_or_business sec_274 an expenditure is considered associated with the active_conduct of the taxpayer’s trade_or_business if the taxpayer establishes that he had a clear business_purpose in making the expenditure such as to obtain new business or to encourage the continuation of an existing business relationship sec_1_274-2 income_tax regs in order to establish a substantial_and_bona_fide_business_discussion it must be shown that the taxpayer actively engaged in a business meeting negotiation discussion or other bona_fide business transaction other than entertainment for the purpose of obtaining income or other specific trade_or_business benefit sec_1_274-2 income_tax regs additionally it must be established that this business meeting negotiation discussion or transaction was substantial in relation to the entertainment id rs tyson deducted numerous meals mr and mrs tyson had with their family for example rs tyson deducted meals for mr and mrs tyson’s daughter’s graduation and mrs tyson’s birthday celebration rs tyson has not established how these expenditures were ordinary or necessary to its businesses additionally some of the receipts are redundant and many of the receipts are illegible other than mrs tyson’s notes and or re-creation of the amounts spent furthermore rs tyson has failed to substantiate the claimed meals and entertainment_expenses in accordance with sec_162 and sec_274 see sec_1_274-5t and v temporary income_tax regs fed reg date requiring proof of the name title or other designation of the persons entertained sufficient to establish the business relationship to the taxpayer after eliminating the aforementioned nondeductible food and beverage expenses claimed by rs tyson a few legible receipts remain these are date amount client s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure claude and janet west charles amos kathy huffman jeanette carter dan cramer sandy brown charles amos charles amos karen anderson jeanette and charles amos each of the listed persons was a shaklee business client of rs tyson during each of these meals shaklee business matters and discussions were held mrs tyson and the other person s present discussed various shaklee products shaklee business plans and strategy shaklee business volume and or the layout of shaklee advertisements accordingly we conclude that the costs of buying meals for these specific clients were ordinary and necessary business_expenses further we conclude that these meals were associated with the active_conduct of rs tyson’s shaklee business and that the meals directly preceded or followed substantial and bona_fide business discussions the meals purchased were associated with the active_conduct of rs tyson’s shaklee business because there was a clear business_purpose in purchasing the meals for the clients rs tyson had an existing business relationship with these individuals and meals were used to discuss the sale of shaklee products to customers and to encourage and increase the distribution of shaklee products further at each meal substantial and bona_fide business discussions occurred at the top of each receipt mrs tyson listed what sort of business_discussion and transactions occurred at the meal accordingly we allow rs tyson a deduction of dollar_figure for meals and entertainment_expenses sec_274 the amount of the deduction for allowable food and beverages expenses shall not exceed percent of the amount of such expense automobile expenses rs tyson deducted automobile expenses of dollar_figure for in addition to satisfying the criteria for deductibility under sec_162 this category of expenses also must satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed sec_274 sec_280f and ii automobiles are listed_property to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to total meals and entertainment_expenses of dollar_figure divided by equals dollar_figure show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date rs tyson neither kept a diary log trip sheet or similar record regarding the business use of the listed_property nor established the time and place of the business use of the listed_property ie rs tyson did not submit a business mileage log to establish the amount of business miles driven see id sec_1_274-5t temporary income_tax regs fed reg date mrs tyson explained most of the time that we’re in the car we’re doing business because every time we go -- i shouldn’t say every time we go and drop our grandchild off at mother’s day out or go to church we’re usually handing out our catalog we’re always prospecting so when we’re out and about we’re in business rs tyson failed to establish the time and place of business use of the listed_property and the business_purpose of the use of the listed_property rs tyson has failed to substantiate the claimed automobile expenses in accordance with sec_162 and sec_274 accordingly we sustain respondent’s determination on this issue equipment_leasing expenses rs tyson deducted dollar_figure for amounts paid to mr and mrs tyson to allegedly lease mr and mrs tyson’s office equipment and painting equipment for sec_162 allows a deduction as an ordinary and necessary business_expense for rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity sec_162 to substantiate this expense rs tyson introduced bank statements the court reviewed the bank statements and found no checks or other evidence indicating that this amount was paid to lease equipment rs tyson has failed to substantiate a deduction for the claimed lease of equipment expenses accordingly we sustain respondent’s determination on this issue legal and professional fees a taxpayer may deduct under sec_162 legal fees paid in obtaining legal advice with respect to the taxpayer’s trade_or_business 67_tc_694 mr and mrs tyson deducted legal and professional fees of dollar_figure for to substantiate this expense they introduced bank statements the court reviewed the bank statements and found no checks or other information related to legal and professional fees mr and mrs tyson have failed to substantiate this amount accordingly we sustain respondent’s determination on this issue insurance repairs taxes and utility expenses these expenses insurance expenses of dollar_figure repair expenses of dollar_figure taxes of dollar_figure and utility expenses of dollar_figure are related to the alleged rental of mr and mrs tyson’s residence to rs tyson as we previously determined there is a lack of proof of a bona_fide rental see supra p the purported rental agreement has little reality beyond tax planning the purported rental was not at arm’s length and we disregard it for a lack of economic substancedollar_figure accordingly we sustain respondent’s disallowance of a deduction for the insurance repairs taxes and utility expenses constructive dividends respondent determined mr and mrs tyson received dollar_figure in constructive dividends from rs tyson this amount consisted of alleged rent expenses of dollar_figure lease expenses of dollar_figure image12 expenses of dollar_figure employee_benefit_plan expenses of dollar_figure and an automobile downpayment expense of dollar_figure generally where a shareholder diverts corporate funds to his own use those funds constitute constructive dividends to him additionally mr and mrs tyson made personal_use of the alleged rented space the taxes related to mr and mrs tyson’s residence may be deductible as expenses on schedule a itemized_deductions mrs tyson testified that the image expense was for the cost of purchasing and laundering mr tyson’s uniforms and are ordinary_income to the extent of the corporation’s earnings_and_profits see sec_301 sec_316 89_tc_1280 where a corporation provides an economic benefit to a shareholder with no expectation of reimbursement the benefit is a ‘constructive dividend’ and is taxable_income 560_f3d_1133 9th cir citation omitted affg tcmemo_2004_272 and tcmemo_2006_55 mr and mrs tyson each owned percent of rs tyson when individuals are in substantial control of a corporation special scrutiny of their transactions with the corporation may be necessary 52_tc_255 affd 422_f2d_198 5th cir 29_tc_1193 affd 271_f2d_267 5th cir see 513_f2d_800 5th cir transactions_between_related_taxpayers or between a close corporation and its principals must be subject_to close scrutiny citing 314_us_513 rs tyson paid dollar_figure to reliable toyota in date this money was a deposit on a vehicle purchased for mr and mrs tyson mrs tyson admitted that all the money is in rs tyson she testified that she has a tendency to write checks out of that account for personal items the evidence established distributions from rs tyson to mr and mrs tyson or on behalf of mr and mrs tyson including the dollar_figure rs tyson paid as a downpayment on mr and mrs tyson’s car petitioners have failed to prove that any of the dollar_figure in question was not diverted from rs tyson for mr and mrs tyson’s own use accordingly respondent’s determination regarding the constructive dividends is sustaineddollar_figure accuracy-related_penalty for mr and mrs tyson sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite respondent determined that rs tyson and mr and mrs tyson are liable for the sec_6662 penalty for pursuant to sec_6662 and b and a taxpayer may be liable for we note that respondent did not argue that rs tyson did not deserve to be recognized as a separate taxpaying entity and petitioners do not argue that rs tyson’s earnings_and_profits were insufficient to cover the constructive dividends a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes any careless reckless or intentional disregard sec_6662 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent met his burden of production as to mr and mrs tyson14 as they failed to substantiate the expenses claimeddollar_figure see sec_6001 sec_1_6662-3 income_tax regs rs tyson overstated expenses by deducting personal expenses of mr and mrs tyson rs tyson also failed to substantiate expenses eg laundry expenses travel_expenses meals and entertainment_expenses and automobile expenses see sec_6001 sec_1_6662-3 income_tax regs sec_7491 imposes on the commissioner a burden of production respecting the liability of any individual emphasis added for a penalty addition_to_tax or additional_amount accordingly respondent has no burden of production with respect to rs tyson additionally as we have sustained all of respondent’s deficiency determinations against mr and mrs tyson there is a substantial_understatement_of_income_tax see sec_6662 and b a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure dollar_figure in the case of a corporation id the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs mr and mrs tyson attempted to use rs tyson as a vehicle to turn their nondeductible personal expenses into deductible business_expenses petitioners’ tax_return_preparer was not called as a witness we infer that his testimony would not have been favorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir petitioners have failed to prove that they acted with reasonable_cause and in good_faith see sec_6664 accordingly we sustain the sec_6662 penalty against rs tyson and mr and mrs tyson in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent in docket no decision will be entered under rule in docket no
